Case 1:20-cv-03510-ENV-VMS Document 6 Filed 08/24/20 Page 1 of 1 PageID #: 35




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 SCOTTSDALE INSURANCE COMPANY
                                                             NOTICE OF DISMISSAL AS TO
                                       Plaintiff,            RICHARD J. ZALOUM ONLY

                 against-                                    Case No. 1:20-cv-03510-RRM-JO

 TOP GRADE EXCAVATING NY INC., CERTIFIED
 TESTING LABORATORIES, INC., RICHARD J.
 ZALOUM, JACK VITALE and DIANE VITALE,

                                       Defendants.

         Pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure, plaintiff, by its

undersigned counsel, hereby dismisses this action as against defendant, RICHARD J. ZALOUM,

only; said defendant has not been served with process, served an answer or motion for summary

judgment, or otherwise appeared.

Dated: August 24, 2020

                                                    GOLDBERG SEGALLA LLP

                                                    s/ Jonathan Schapp ______
                                                    Jonathan Schapp Esq.
                                                    Ashlyn M. Capote Esq.
                                                    Attorneys for Plaintiff
                                                    665 Main Street
                                                    Buffalo, New York 14203
                                                    (716) 566-5400
                                                    jschapp@goldbergsegalla.com
                                                    acapote@goldbergsegalla.com




27503799.v1
